Exhibit 10.1
 
 
AMENDMENT NO. 2 dated as of August 29, 2017 (this “Amendment”), to the CREDIT
AGREEMENT dated as of January 21, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement), among CROWN CASTLE INTERNATIONAL CORP., a Delaware corporation (the
“Borrower”), the LENDERS and ISSUING BANKS party thereto and JPMORGAN CHASE
BANK, N.A. (“JPMorgan”), as Administrative Agent (the “Administrative Agent”).


WHEREAS, the Borrower, in accordance with Section 2.21 of the Credit Agreement,
has delivered to the Administrative Agent a Maturity Date Extension Request
dated as of August 9, 2017, requesting the extension of the Revolving Maturity
Date and the Term Maturity Date to the date that is five years from the
Amendment Effective Date (as defined below) (the “Maturity Date Extension”);


WHEREAS, (a) each Lender holding Revolving Commitments and/or Revolving Loans
immediately prior to the consummation of the transactions specified in Section 2
hereof (each, an “Existing Revolving Lender”) and each Lender holding Term Loans
immediately prior to the consummation of the transactions specified in Section 2
hereof (each, an “Existing Term Lender” and, together with each Existing
Revolving Lender, collectively, the “Existing Lenders”) that executes and
delivers a signature page to this Amendment (each, a “Consenting Revolving
Lender” or a “Consenting Term Lender”, as applicable, and collectively, the
“Consenting Lenders”) at or prior to 5:00 p.m., New York City time, on August
25, 2017 (the “Delivery Time”), will have agreed to the terms of this Amendment
upon the effectiveness of this Amendment on the Amendment Effective Date, and
(b) each Existing Lender that does not execute and deliver a signature page to
this Amendment at or prior to the Delivery Time (each, a “Declining Revolving
Lender” or a “Declining Term Lender”, as applicable, and collectively, the
“Declining Lenders”) will be deemed not to have agreed to this Amendment and
will be subject to the mandatory assignment provisions of Sections 2.18(b) and
2.21(c) of the Credit Agreement upon the effectiveness of this Amendment on the
Amendment Effective Date (it being understood that the interests, rights and
obligations of the Declining Lenders under the Loan Documents will be assumed by
(a) certain Consenting Lenders and (b) certain financial institutions that are
not Existing Lenders and that are party hereto (each, a “New Revolving Lender”
or “New Term Lender”, as applicable, and collectively, the “New Lenders”), in
each case in accordance with Sections 2.18(b), 2.21(c) and 9.04(b) of the Credit
Agreement and Sections 2(a) and 2(b) hereof);


WHEREAS, with respect to the foregoing, this Amendment is an amendment entered
into pursuant to Section 2.21 of the Credit Agreement to provide for the
Maturity Date Extension;


WHEREAS, the Borrower hereby requests that the Revolving Commitment Increase
Lenders (as defined below) (a) provide additional Revolving
 
 

--------------------------------------------------------------------------------

2
 
 
Commitments on the Amendment Effective Date and immediately after giving effect
to the Maturity Date Extension in an aggregate amount of $1,000,000,000 (the
“Increase”) (for the avoidance of doubt, the Increase will not be a Revolving
Commitment Increase under Section 2.20 of the Credit Agreement) and (b) make
Revolving Loans to the Borrower in respect thereof from time to time during the
Revolving Availability Period subject to the terms and conditions set forth
herein and in the Credit Agreement; and


WHEREAS, each Person party hereto whose name is set forth on Schedule III hereto
under the heading “Revolving Commitment Increase Lenders” (each such Person, a
“Revolving Commitment Increase Lender”) has agreed (a) to provide a portion of
the Increase to the Borrower in the amount set forth opposite its name on such
Schedule and (b) to make Revolving Loans to the Borrower in respect thereof from
time to time during the Revolving Availability Period subject to the terms and
conditions set forth herein and in the Credit Agreement.


NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:


SECTION 1.  Rules of Interpretation.  The rules of interpretation set forth in
Section 1.03 of the Credit Agreement are hereby incorporated by reference
herein, mutatis mutandis.


SECTION 2.  Maturity Date Extension.


(a)  Concerning the Revolving Lenders, the Revolving Commitments and the
Revolving Loans.


(i) Subject to the terms and conditions set forth herein, on the Amendment
Effective Date and prior to giving effect to the Increase, (A) each New
Revolving Lender shall become, and each Consenting Revolving Lender shall
continue to be, a “Revolving Lender” and a “Lender” under the Credit Agreement
and (B) each New Revolving Lender shall have, and each Consenting Revolving
Lender shall continue to have, all the rights and obligations of a “Revolving
Lender” and a “Lender” holding a Revolving Commitment or a Revolving Loan under
the Credit Agreement and the other Loan Documents.


(ii) Pursuant to Sections 2.18(b), 2.21(c) and 9.04(b) of the Credit Agreement,
on the Amendment Effective Date and prior to giving effect to the Increase, (A)
each Declining Revolving Lender shall be deemed to have assigned, delegated and
transferred its Revolving Commitments and its Revolving Loans, as applicable,
including any participations in LC Disbursements, and (B) each Consenting
Revolving Lender that will be allocated an aggregate amount of the Revolving
Commitments as of the Amendment Effective Date that is less than the aggregate
amount of
 
 

--------------------------------------------------------------------------------

3
 
 
Revolving Commitments of such Consenting Revolving Lender immediately prior to
the Amendment Effective Date (as disclosed to such Consenting Revolving Lender
by the Administrative Agent prior to the date hereof) shall be deemed to have
assigned, delegated and transferred the portion of its Revolving Commitments in
excess of such allocated amount (together with a proportionate principal amount
of the Revolving Loans and participations in LC Disbursements of such Consenting
Revolving Lender), in each case together with all its interests, rights (other
than its existing rights to payments pursuant to Section 2.14 or 2.16 of the
Credit Agreement) and obligations under the Loan Documents in respect thereof,
to JPMorgan, as assignee, and, in the case of its Revolving Loans and
participations in LC Disbursements, at a purchase price equal to par (the
“Revolving Loan Purchase Price”).  Upon (1) payment to a Declining Revolving
Lender of (x) the Revolving Loan Purchase Price with respect to its Revolving
Loans and participations in LC Disbursements so assigned, delegated and
transferred pursuant to this paragraph (ii) (which shall be paid by JPMorgan)
and (y) accrued and unpaid interest and fees and other amounts owing under the
Credit Agreement, in each case with respect to the Revolving Commitments and
Revolving Loans through but excluding the Amendment Effective Date (which shall
be paid by the Borrower), and (2) the satisfaction of the applicable conditions
set forth in Sections 2.18(b), 2.21(c), 2.21(e) and 9.04(b) of the Credit
Agreement (but without the requirement of any further action on the part of such
Declining Revolving Lender, the Borrower or the Administrative Agent), such
Declining Revolving Lender shall cease to be a party to the Credit Agreement in
its capacity as a Revolving Lender and a Lender.


(iii) Subject to the terms and conditions set forth herein, on the Amendment
Effective Date and prior to giving effect to the Increase, (A) to the extent any
Consenting Revolving Lender will be allocated an aggregate amount of the
Revolving Commitments as of the Amendment Effective Date that is more than the
aggregate amount of the Revolving Commitments of such Consenting Revolving
Lender immediately prior to the Amendment Effective Date (as disclosed to such
Consenting Revolving Lender by the Administrative Agent prior to the date
hereof), each such Consenting Revolving Lender agrees to assume from JPMorgan
the portion of such excess amount (together with a proportionate principal
amount of the Revolving Loans and participations in LC Disbursements (in the
case of the Revolving Loans and participations in LC Disbursements, at a
purchase price equal to par)) and (B) each New Revolving Lender, if any, set
forth on Schedule I hereto agrees to assume from JPMorgan Revolving Commitments
in an aggregate amount equal to the amount disclosed to such New Revolving
Lender by the Administrative Agent prior to the date hereof (together with a
proportionate principal amount of the Revolving Loans and participations in LC
Disbursements (in the case of the Revolving Loans and participations in LC
Disbursements, at a purchase price equal to par)).
 
 

--------------------------------------------------------------------------------

4

 
(iv) Each New Revolving Lender, if any, by delivering its signature page to this
Amendment on the Amendment Effective Date and assuming Revolving Commitments and
Revolving Loans in accordance with Section 2(a)(iii) hereof, shall be deemed to
have acknowledged receipt of, and consented to and approved, each Loan Document
and each other document required to be approved by the Administrative Agent or
any Lenders, as applicable, on the Amendment Effective Date.


(v) The transactions described in this Section 2(a) will be deemed to satisfy
the requirements of Sections 2.18(b) and 9.04 of the Credit Agreement in respect
of the assignment of the Revolving Commitments, Revolving Loans and
participations in LC Disbursements so assigned, delegated and transferred
pursuant to Section 2(a)(ii) hereof, and this Amendment will be deemed to be an
Assignment and Assumption with respect to such assignments.


(b)  Concerning the Term Lenders and the Term Loans.


(i) Subject to the terms and conditions set forth herein, on the Amendment
Effective Date, (A) each New Term Lender shall become, and each Consenting Term
Lender shall continue to be, a “Term Lender” and a “Lender” under the Credit
Agreement and (B) each New Term Lender shall have, and each Consenting Term
Lender shall continue to have, all the rights and obligations of a “Term Lender”
and a “Lender” holding a Term Loan under the Credit Agreement and the other Loan
Documents.


(ii) Pursuant to Sections 2.18(b), 2.21(c) and 9.04(b) of the Credit Agreement,
on the Amendment Effective Date, (A) each Declining Term Lender shall be deemed
to have assigned, delegated and transferred its Term Loans, and (B) each
Consenting Term Lender that will be allocated an aggregate principal amount of
the Term Loans as of the Amendment Effective Date that is less than the
aggregate principal amount of Term Loans of such Consenting Term Lender
immediately prior to the Amendment Effective Date (as disclosed to such
Consenting Term Lender by the Administrative Agent prior to the date hereof)
shall be deemed to have assigned, delegated and transferred the portion of its
Term Loans in excess of such allocated amount, in each case together with all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.14 or 2.16 of the Credit Agreement) and obligations under the Loan
Documents in respect thereof, to JPMorgan, as assignee, at a purchase price
equal to par (the “Term Loan Purchase Price”).  Upon (1) payment to a Declining
Term Lender of (x) the Term Loan Purchase Price with respect to its Term Loans
so assigned, delegated and transferred pursuant to this paragraph (ii) (which
shall be paid by JPMorgan) and (y) accrued and unpaid interest and fees and
other amounts owing under the Credit Agreement, in each case with respect to the
Term Loans through
 
 

--------------------------------------------------------------------------------

5
 
 
but excluding the Amendment Effective Date (which shall be paid by the
Borrower), and (2) the satisfaction of the applicable conditions set forth in
Sections 2.18(b), 2.21(c), 2.21(e) and 9.04(b) of the Credit Agreement (but
without the requirement of any further action on the part of such Declining Term
Lender, the Borrower or the Administrative Agent), such Declining Term Lender
shall cease to be a party to the Credit Agreement in its capacity as a Term
Lender and a Lender.


(iii) Subject to the terms and conditions set forth herein, on the Amendment
Effective Date, (A) to the extent any Consenting Term Lender will be allocated
an aggregate principal amount of the Term Loans as of the Amendment Effective
Date that is more than the aggregate principal amount of the Term Loans of such
Consenting Term Lender immediately prior to the Amendment Effective Date (as
disclosed to such Consenting Term Lender by the Administrative Agent prior to
the date hereof), each such Consenting Term Lender agrees to assume from
JPMorgan, at a purchase price equal to par, the portion of such excess amount
and (B) each New Term Lender, if any, set forth on Schedule II hereto agrees to
assume from JPMorgan, at a purchase price equal to par, Term Loans in an
aggregate principal amount equal to the amount disclosed to such New Term Lender
by the Administrative Agent prior to the date hereof.


(iv) Each New Term Lender, if any, by delivering its signature page to this
Amendment on the Amendment Effective Date and assuming Term Loans in accordance
with Section 2(b)(iii) hereof, shall be deemed to have acknowledged receipt of,
and consented to and approved, each Loan Document and each other document
required to be approved by the Administrative Agent or any Lenders, as
applicable, on the Amendment Effective Date.


(v) For purposes of clarity, all Term Loans outstanding immediately prior to the
Amendment Effective Date shall continue to be outstanding as Term Loans under
the Credit Agreement on and after the Amendment Effective Date, subject to the
terms of the Credit Agreement.


(vi) The transactions described in this Section 2(b) will be deemed to satisfy
the requirements of Sections 2.18(b) and 9.04 of the Credit Agreement in respect
of the assignment of the Term Loans so assigned, delegated and transferred
pursuant to Section 2(b)(ii) hereof, and this Amendment will be deemed to be an
Assignment and Assumption with respect to such assignments.


SECTION 3.  Revolving Commitment Increase.


(a)  Upon the satisfaction of the conditions precedent set forth in Section 6
hereof, but immediately after giving effect to the transactions described in
Section 2(a)
 
 

--------------------------------------------------------------------------------

6
 
 
hereof and subject to paragraph (b) of this Section 3, the Increase shall become
effective.  Schedule III hereto sets forth the portion of the Increase of each
Revolving Commitment Increase Lender as of the Amendment Effective Date (with
respect to each Revolving Commitment Increase Lender, such Revolving Commitment
Increase Lender’s “Increase Commitment”), and immediately after giving effect to
this Amendment, the amount of Revolving Commitments of each Revolving Commitment
Increase Lender shall include such Revolving Commitment Increase Lender’s
Increase Commitment.  Effective as of the Amendment Effective Date, each
Revolving Commitment Increase Lender shall be a “Revolving Lender” and a
“Lender” under the Credit Agreement and the other Loan Documents, and each
Revolving Commitment Increase Lender shall have all the rights and obligations
of a “Revolving Lender” and a “Lender” holding a Revolving Commitment or a
Revolving Loan under the Credit Agreement and the other Loan Documents.  Each
Revolving Commitment Increase Lender’s Increase Commitment shall be several and
not joint.


(b)  On the Amendment Effective Date and after giving effect to the transactions
described in Section 2(a) hereof, (i) the aggregate principal amount of
Revolving Borrowings outstanding immediately prior to the effectiveness of the
Increase (the “Existing Revolving Borrowings”) shall be deemed to be repaid,
(ii) each Revolving Commitment Increase Lender that shall have had a Revolving
Commitment immediately prior to the effectiveness of the Increase shall pay to
the Administrative Agent in same day funds an amount equal to the amount, if
any, by which (A) (1) such Revolving Commitment Increase Lender’s Applicable
Percentage (calculated after giving effect to the Increase) multiplied by (2)
the aggregate principal amount of the Resulting Revolving Borrowings (as defined
below) exceeds (B) (1) such Revolving Commitment Increase Lender’s Applicable
Percentage (calculated without giving effect to the Increase) multiplied by (2)
the aggregate principal amount of Existing Revolving Borrowings, (iii) each
Revolving Commitment Increase Lender that shall not have had a Revolving
Commitment immediately prior to the effectiveness of the Increase shall pay to
the Administrative Agent in same day funds an amount equal to (A) such Revolving
Commitment Increase Lender’s Applicable Percentage (calculated after giving
effect to the effectiveness of the Increase) multiplied by (B) the aggregate
principal amount of the Resulting Revolving Borrowings, (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and (iii)
above, the Administrative Agent shall pay to each Revolving Lender (other than,
for the avoidance of doubt, the Revolving Commitment Increase Lender from whom
such funds were received) the portion of such funds that is equal to the amount,
if any, by which (A) (1) such Revolving Lender’s Applicable Percentage
(calculated without giving effect to the effectiveness of the Increase)
multiplied by (2) the aggregate principal amount of the Existing Revolving
Borrowings exceeds (B) (1) such Revolving Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of the Increase) multiplied
by (2) the aggregate principal amount of the Resulting Revolving Borrowings, (v)
after the effectiveness of the Increase, the Borrower shall be deemed to have
made new Revolving Borrowings (the “Resulting Revolving Borrowings”) in an
aggregate principal amount equal to the aggregate principal amount of the
Existing Revolving Borrowings and of the Types and for the Interest Periods
specified in the Borrowing Request delivered pursuant to Section 6(d) hereof,
(vi) each Revolving Lender (including, for the avoidance of doubt, each
 
 

--------------------------------------------------------------------------------

7
 
 
Revolving Commitment Increase Lender) shall be deemed to hold its Applicable
Percentage of the Resulting Revolving Borrowings (calculated after giving effect
to the effectiveness of the Increase) and (vii) the Borrower shall pay to each
Revolving Lender (prior to the effectiveness of the Increase) any and all
accrued but unpaid interest on its Loans comprising the Existing Revolving
Borrowings, together with any amounts payable pursuant to Section 2.15 of the
Credit Agreement in respect of the repayment contemplated by clause (i) of this
paragraph (b), in each case as required by and pursuant to the terms of the
Credit Agreement.  Upon the effectiveness of the Increase, each Revolving Lender
immediately prior to the Increase will automatically and without further action
be deemed to have assigned to each Revolving Commitment Increase Lender, and
each such Revolving Commitment Increase Lender will automatically and without
further act be deemed to have assumed, a portion of such Revolving Lender’s
participations hereunder in outstanding Letters of Credit such that, after
giving effect to the Increase and each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit, in each case held by each Revolving Lender
(including each such Revolving Commitment Increase Lender) will equal such
Revolving Lender’s Applicable Percentage.


(c)  Each Revolving Commitment Increase Lender, by delivering its signature page
to this Amendment on the Amendment Effective Date, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or any Lenders, as applicable on the
Amendment Effective Date.


(d)  Immediately after giving effect to the consummation of the transactions
described in Section 2(a) hereof and this Section 3, the aggregate amount of the
Revolving Commitments of each Consenting Revolving Lender, New Revolving Lender
and Revolving Commitment Increase Lender is set forth opposite such Lender’s
name on Schedule I hereto.


SECTION 4.  Amendments to the Credit Agreement.


(a)  Section 1.01 of the Credit Agreement is hereby amended by adding the
following definition in the appropriate alphabetical order:


“Second Amendment Effective Date” means August 29, 2017.


(b)  Section 1.01 of the Credit Agreement is hereby amended by replacing the
text “January 21, 2022” in each of the definitions of “Revolving Maturity Date”
and “Term Maturity Date” with the text “August 29, 2022”.


(c)  Section 1.01 of the Credit Agreement is hereby amended by amending the last
sentence of the definition of “Revolving Commitment” in its entirety as follows:


As of the Second Amendment Effective Date, the aggregate amount of the Lenders’
Revolving Commitments is $3,500,000,000.
 
 

--------------------------------------------------------------------------------

8
 
 
(d)  Clause (g) of Article VII of the Credit Agreement is hereby amended as
follows:


(i) by replacing the text “or” after subclause (ii) of the proviso in such
clause with the text “,”;


(ii) by inserting the following text immediately after subclause (iii) of the
proviso in such clause:


, (iv) any Indebtedness that becomes subject to prepayment, repurchase,
redemption or defeasance as a result of the transaction intended to be financed
with such Indebtedness not being consummated as contemplated or (v) any “change
of control” put in respect of any Indebtedness of a Person or business acquired
by the Borrower or any of its Subsidiaries as a result of such acquisition.


SECTION 5.  Representations and Warranties.  The Borrower represents and
warrants to the Administrative Agent and to each of the Lenders and Issuing
Banks that:


(a)  This Amendment has been duly authorized, executed and delivered by it and
each of this Amendment and the Credit Agreement, as amended hereby, constitutes
its legal, valid and binding obligation, enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


(b)  The representations and warranties of the Borrower set forth in the Loan
Documents are true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the Amendment Effective Date, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty is true and correct in all material
respects (or in all respects, as applicable) as of such earlier date.


(c)  At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.


SECTION 6.  Effectiveness.  This Amendment shall become effective as of the date
first above written (the “Amendment Effective Date”) when (a) the Administrative
Agent shall have received counterparts of this Amendment that, when taken
together, bear the signatures of (i) the Borrower, (ii) each Consenting Lender,
(iii) each New Lender, (iv) each Issuing Bank, (v) each Revolving Commitment
Increase Lender and (vi) Lenders comprising the Required Lenders immediately
prior to the Amendment Effective Date, (b) each of the applicable conditions set
forth in Sections 2.18(b), 2.21(c), 2.21(e) and 9.04(b) of the Credit Agreement
shall have been satisfied, (c) each of the representations and warranties set
forth in Section 5 hereof shall be true and correct, (d) the Borrower shall have
delivered a Borrowing Request with
 
 

--------------------------------------------------------------------------------

9
 
 
respect to the Resulting Revolving Borrowings, (e) the Administrative Agent
shall have received such documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of the Borrower, the authorization of this Amendment and the
transactions contemplated hereby and any other legal matters relating to the
Borrower, the Loan Documents or the transactions contemplated hereby (including
certified resolutions from the board of directors of the Borrower authorizing
the execution, delivery and performance of this Amendment), all in form and
substance reasonably satisfactory to the Administrative Agent, (f) the
Administrative Agent shall have received a favorable written opinion (addressed
to the Administrative Agent, the Issuing Bank and the Lenders (including the
Consenting Lenders, the New Lenders and the Revolving Commitment Increase
Lenders) of Cravath, Swaine & Moore LLP, special New York counsel for the
Borrower, dated as of the Amendment Effective Date, (g) the Borrower shall (i)
be in compliance on a Pro Forma Basis after giving effect to the Increase (and
the application of any proceeds therefrom) with the covenants contained in
Sections 6.09 (if applicable) and 6.10 of the Credit Agreement recomputed as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are required to have been delivered pursuant to Section
5.01(a) or Section 5.01(b) of the Credit Agreement  (assuming for purposes of
determining compliance with this clause (g) that the Increase is fully drawn as
of the last day of such fiscal quarter) and (ii) have delivered a certificate of
a Responsible Officer certifying as to compliance with clause (i) above,
together with reasonably detailed calculations demonstrating such compliance,
(h) the Administrative Agent shall have received a certificate, dated as of the
Amendment Effective Date, and signed by a Responsible Officer, confirming
compliance with the conditions set forth in Sections 4.02(a) and 4.02(b) of the
Credit Agreement, (i) the Lenders (including the Consenting Lenders, the New
Lenders and the Revolving Commitment Increase Lenders) shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, in each case to the extent requested
in writing to the Borrower not later than five Business Days prior to the
proposed Amendment Effective Date, (j) the Administrative Agent shall have
received payment of all fees and expenses required to be paid or reimbursed by
the Borrower under or in connection with this Amendment, including those
expenses set forth in Section 10 hereof, and (k) the Borrower shall have paid
all unpaid interest and any other amounts (including any breakage costs) in
respect of the Existing Revolving Borrowings and, solely to the extent required
under Section 2(b)(ii) hereof, the Term Loans of Declining Term Lenders, that
have accrued to but excluding the Amendment Effective Date.


SECTION 7.  Credit Agreement.  Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Borrower under the Credit Agreement or any other
Loan Document and (b) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle the Borrower to any future consent to, or
waiver, amendment, modification or other change of, any of the terms,
 
 

--------------------------------------------------------------------------------

10
 
 
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. 
After the Amendment Effective Date, any reference in the Loan Documents to the
Credit Agreement shall mean the Credit Agreement as modified hereby.  This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.


SECTION 8.  Applicable Law; Waiver of Jury Trial.  (a)  THIS AMENDMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)  EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.


SECTION 9.  Counterparts; Amendment.  This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile transmission or other electronic
imaging shall be effective as delivery of an original executed counterpart of
this Amendment.  This Amendment may not be amended nor may any provision hereof
be waived except pursuant to a writing signed by the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders party hereto.


SECTION 10.  Fees and Expenses.


(a)  The Borrower agrees to pay to the Administrative Agent, for the account of
each Consenting Lender and each New Lender, a consent fee equal to (i) in the
case of Consenting Lenders, the sum of (A) 0.02% of the sum of the aggregate
amount of Revolving Commitments and the aggregate principal amount of Term Loans
(such sum, the “Exposure”), in each case of such Lender immediately after giving
effect to the consummation of the transactions specified in Section 2 hereof but
prior to giving effect to the Increase (which amounts shall be capped at the
Exposure of such Lender immediately prior to giving effect to the consummation
of the transactions specified in Section 2 hereof) and (B) 0.15% of the excess,
if any, of (1) the Exposure of such Lender immediately after giving effect to
the consummation of the transactions specified in Section 2 hereof but prior to
giving effect to the Increase over (2) the Exposure of such Lender immediately
prior to giving effect to the consummation of the transactions specified in
Section 2 hereof and (ii) in the case of New Lenders, 0.15% of the Exposure of
such Lender immediately after giving effect to the consummation of the
transactions specified in Section 2 hereof but prior to giving effect to the
Increase.  The fees payable pursuant to this Section 10(a) will be paid in
dollars in immediately available funds on
 
 

--------------------------------------------------------------------------------

11
 
 
the Amendment Effective Date and shall not be duplicative of any fees payable
pursuant to Section 10(b) below.


(b)  The Borrower agrees to pay to the Administrative Agent, for the account of
each Revolving Commitment Increase Lender, an upfront fee equal to 0.15% of the
Increase Commitment of each such Revolving Commitment Increase Lender on the
Amendment Effective Date.  The fees payable pursuant to this Section 10(b) will
be paid in dollars in immediately available funds on the Amendment Effective
Date and shall not be duplicative of any fees payable pursuant to Section 10(a)
above.


(c)  Notwithstanding anything herein to the contrary, with respect to the
transactions contemplated by this Amendment, the Administrative Agent hereby
agrees to waive payment of the processing and recordation fee of $3,500 to the
extent such fee is required under Section 9.04(b)(ii) of the Credit Agreement.


(d)  Each Lender that has separately notified the Borrower that it has agreed to
waive payment of the break funding costs required to be paid under Section 2.15
of the Credit Agreement in connection with the transactions contemplated by
Section 3 hereof hereby agrees to such waiver.


(e)  The Borrower agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Amendment to the
extent required under Section 9.03 of the Credit Agreement.


SECTION 11.  Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.






[Signature Pages Follow]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.
 



  CROWN CASTLE INTERNATIONAL CORP., as the Borrower          
 
By:
/s/ Jay A. Brown       Name: Jay A. Brown        Title:    President & Chief
Executive Officer          


 
 
 
 
 
[Amendment No. 2 to Credit Agreement Signature Page]
 
 

--------------------------------------------------------------------------------

 



  JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent and an
Issuing Bank          
 
By:
/s/ Bruce Borden       Name: Bruce Borden        Title:    Executive Director   
       

 



  BANK OF AMERICA, N.A., individually and as an Issuing Bank          
 
By:
/s/ Eric Ridgway       Name: Eric Ridgway        Title:    Director           

 
 

 
 
 
[Amendment No. 2 to Credit Agreement Signature Page]
 
 

--------------------------------------------------------------------------------

 
 
[Lender Signature Pages on file with the Administrative Agent]
 
 
 
 
 
 
 
 
 
[Amendment No. 2 to Credit Agreement Signature Page]
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I


New Revolving Lenders, Consenting Revolving Lenders, and Revolving Commitment
Increase Lender


[On file with the Administrative Agent]
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II


New Term Lenders and Consenting Term Lenders


[On file with the Administrative Agent]
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE III


Revolving Commitment Increase Lenders


[On file with the Administrative Agent]





